Citation Nr: 1447880	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for "joint disease" claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1969 to July 31, 1970.  The Veteran also had periods of active service from October 27, 1972 to January 9, 1973; November 25, 1976, to July 2, 1977; February 20, 1978, to July 8, 1978; April 27, 1981 to August 24, 1981; August 28, 1981 to September 30, 1981; January 1, 1982 to March 31, 1982; April 2, 1982, to August 18, 1982; October 2, 1982 to February 17, 1983; February 19, 1983 to July 7, 1983; October 3, 1983 to February 18, 1984; February 29, 1984 to July 6, 1984; and December 8, 1990 to May 20, 1991, which included service in Saudi Arabia from January 7, 1991 to April 1, 1991 as part of Operation Desert Shield/Storm.  The Veteran also had periods of active duty for training extending from July 27 to August 10, 1985; July 5 to July 19, 1986; March 5 to March 21, 1987; June 11 to June 25, 1988; and July 22 to August 5, 1989.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as July 2008 and August 2011 rating decisions by the VARO in Indianapolis, Indiana.  

In a decision of December 2012, the Board denied entitlement to service connection for bilateral hearing loss, tinnitus, a chronic headache disorder, a genitourinary disorder, and "joint disease."  

In a December 2013 Order, the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's December 2012 decision which denied entitlement to service connection for tinnitus, a genitourinary disorder, and "joint disease" for action consistent with a Joint Motion for Partial Remand dated that same month.  In March 2014, the Board remanded entitlement to service connection for tinnitus, a genitourinary disorder, and "joint disease" for further development.  

Subsequently, an August 2014 rating decision granted service connection for a genitourinary disorder and tinnitus.  Therefore, these issues are no longer no longer before the Board and the sole issue that remains on appeal is service connection for "joint disease" claimed as due to an undiagnosed illness.

A request for reconsideration of an initial rating for hypertension has been raised by the record (see the Statement in Support of Claim received May 31, 2013), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the issue of service connection for "joint disease" claimed as due to an undiagnosed illness in order for the Veteran to undergo a VA medical evaluation.  This examination inquired as to whether the Veteran currently suffers from "joint disease" related to any period of active military service, to include as due to an undiagnosed illness.

Unfortunately, the Board finds that this claim must be remanded for another examination as the previous examination was inadequate.  The opinions provided by the examiner did not address the Veteran's contentions and were not based upon an accurate factual basis.  Specifically, the Board notes that the examiner opined that the Veteran's joint pains were due to prior physical activity in civilian life and deterioration of his joints due to age.  The examiner cited strain on the Veteran's hips and knees due to walking as a policeman for 23 years.  However, the Board finds that these opinions either don't consider the Veteran's contentions or require a more detailed rationale as the Veteran has alleged that his joint pain began shortly after he returned from the Gulf War in 1991 when he would have been 40 years old and would have been involved in the police force for less than 10 years at that time.  Further, the Veteran has argued that the examiner inferred extended periods of walking in his career as a police officer that the Veteran states were not present in his career as a homicide detective.  

The Board notes that once VA provides an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any joint disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. State whether or not the Veteran has joint symptoms due to an undiagnosed illness, including fibromyalgia, or whether his reported symptoms can be attributed to any known medical causation. 

b. If any claimed symptom is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service.  The examiner should specifically consider and discuss the following: (1) the Veteran's complaints of "sore joints" in a November 1970 VA examination, (2) his reported auto accidents in periods of active service in August 1981 and November 1990, (3) his treatment for burning pain in his chest, jaw, back, and arms from March and April 1991 that was diagnosed as "musculoskeletal chest pain", and (4) the Veteran's post-service 1995 gunshot wound injuries.   

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

2. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

